United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 18-3443
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Edgar Martinez-Sanchez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: July 10, 2020
                               Filed: July 15, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Edgar Martinez-Sanchez pleaded guilty to conspiring to distribute
methamphetamine and cocaine, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. The plea
agreement waived his right to appeal his sentence unless it exceeded 293 months in
prison. The district court 1 gave him a 210-month sentence. In an Anders brief,
Martinez-Sanchez’s counsel requests permission to withdraw and raises a
Sentencing Guidelines enhancement and the substantive reasonableness of the
sentence as potential issues on appeal. See Anders v. California, 386 U.S. 738
(1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the waiver in this case is both applicable and enforceable. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an
appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record and conclude that no other non-frivolous issues
exist. See Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we dismiss the appeal
and grant counsel permission to withdraw.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
                                    -2-